Title: From Thomas Jefferson to Albert Gallatin, 14 April 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin  
                     
                     Apr. 14. 08.
                  
                  I should think mr Woodside’s application to send provisions for the family of our Consul at Madeira, admissible on the same ground as that lately to Favre, were the necessity as evident. but I suppose it can hardly be doubted that England will procure provisions for that island, and there is danger of one precedent in our relaxations begetting another till we may get out of the limits of the law and it’s object.
                  The application for the establishment of a packet on Lake Champlain cannot be admitted. such an establishment is by no means within the description of those which we have proposed to license, it would give too great a facility to evade the law, and the builder is in no worse situation than the many others who began their vessels before the embargo law, and who will not be permitted to use them till that is repealed. Affette. salutns
               